Citation Nr: 0925367	
Decision Date: 07/07/09    Archive Date: 07/21/09

DOCKET NO.  00-18 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to a compensable initial evaluation for 
hypertension, from August 4, 1992 to December 2, 1998.

2.  Entitlement to an evaluation in excess of 10 percent for 
hypertension, from December 3, 1998 to the present.

3.  Entitlement to a compensable initial evaluation for 
esophageal reflux and dysmotility.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Pflugner, Associate Counsel
INTRODUCTION

The appellant served on active duty from April 1969 to 
January 1973 and from January 1975 to June 1991.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a July 1999 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.  The appellant currently resides within the 
jurisdiction of the VA RO in Roanoke, Virginia.

In January 1999, the appellant submitted a claim of 
entitlement to service connection for tinnitus.  The Board 
remanded this issue in both May 2004 and in January 2006 
along with the issues addressed herein.  In March 2009, 
pursuant to the Board's January 2006 remand, the RO granted 
service connection and assigned a 10 percent evaluation 
thereto, effective from January 29, 1999.  As yet, the 
appellant has not perfected an appeal of a claim to 
entitlement to a rating in excess of 10 percent for tinnitus 
and, thus, the Board lacks jurisdiction for appellate review.

In April 2009, VA treatment records dating from February 2005 
to May 2007 were submitted directly to the Board.  The vast 
majority of these treatment reports are duplicative of 
evidence already of record and, thus, the information 
contained therein is both cumulative and redundant and, 
therefore, not pertinent.  38 C.F.R. 
§ 3.156(a) (2008).  The treatment reports that are not 
cumulative or redundant do not contain evidence relevant to 
the claims at issue herein and are, thus, also not pertinent.  
Id.


FINDINGS OF FACT

1.  From August 4, 1992 to December 2, 1998, the medical 
evidence of record does not show the appellant's blood 
pressure to include diastolic pressure readings predominantly 
100 or more, systolic pressure readings predominantly 160 or 
more, or that he had a history of diastolic pressure readings 
predominately 100 or more and required continuous medication 
for control.

2.  From December 3, 1998 to the present, the medical 
evidence of record shows that the appellant's diastolic 
pressure readings are predominately 100 or more and requires 
continuous medication for control.

3.  From December 3, 1998 to the present, the medical 
evidence of record does not demonstrate that the appellant's 
blood pressure includes diastolic pressure readings 
predominantly 110 or more or systolic pressure readings 
predominately 200 or more.

4.  The appellant's service-connected esophageal reflux and 
dysmotility is manifested by very small gastroesophageal 
reflux, epigastric burning, and occasional burning in the 
lower abdomen.


CONCLUSIONS OF LAW

1.  The criteria for a compensable initial evaluation for 
hypertension, from August 4, 1992 to December 2, 1998, have 
not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 
38 C.F.R. § 4.104, Diagnostic Code 7101 (2008).

2.  The criteria for evaluation in excess of 10 percent for 
hypertension, from December 3, 1998 to the present, have not 
been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 
C.F.R. § 4.104, Diagnostic Code 7101 (2008).

3.  The criteria for evaluation for a compensable initial 
evaluation for esophageal reflux and dysmotility have not 
been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 
C.F.R. § 4.114, Diagnostic Code 7346 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist appellants in 
substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as amended), 3.326(a) 
(2008).  

Proper notice from VA must inform the appellant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the appellant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  Herein, the appellant's claims arise from 
his disagreement with the initial evaluation assigned 
following the grant of service connection.  Once service 
connection is granted, a claim is substantiated, additional 
notice is not required, and any defect in the notice is not 
prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  
Therefore, no further notice is needed under VCAA.

As to VA's duty to assist, VA has associated with the claims 
folder all of the appellant's service treatment records, as 
well as his identified VA and private medical treatment 
records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Moreover, 
the appellant has also been provided VA examinations to 
ascertain the severity of his service-connected disabilities.  
Finally, there is no indication in the record that additional 
evidence relevant to the issue being decided herein is 
available and not part of the record.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  Thus, the Board finds 
that no additional assistance is required to fulfill VA's 
duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000), 
aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 
15 Vet. App. 143 (2001).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule).  38 C.F.R. Part 4 (2008).  The Rating Schedule is 
primarily a guide in the evaluation of disability resulting 
from all types of diseases and injuries encountered as a 
result of or incident to military service.  The ratings are 
intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  See 38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2008).  

In considering the severity of a disability, it is essential 
to trace the medical history of the appellant.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2008).  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of any disability present.  38 C.F.R. § 4.2; 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the 
regulations do not give past medical reports precedence over 
current findings, the Board is to consider the appellant's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).  

Where an increase in the disability rating is at issue, the 
present level of the appellant's disability is the primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
However, this rule does not apply here because the current 
appeals are based on the assignment of initial ratings for 
disabilities following initial awards of service connection 
for these disabilities.  Fenderson v. West, 12 Vet. App. 119, 
126 (1999).  Instead, evidence contemporaneous with the 
claims and the initial rating decisions is most probative of 
the degree of disability existing when the initial ratings 
were assigned and should be the evidence used to decide 
whether original ratings on appeal were erroneous.  Id. at 
126.  If later evidence indicates that the degree of 
disability increased or decreased following the assignment of 
the initial rating, "staged" ratings may be assigned for 
separate periods of time.  Id.  
  
I.  Hypertension

On August 4, 1992, the appellant submitted a claim of 
entitlement to service connection for an inguinal hernia, 
which was granted by the RO in the September 1992 rating 
decision.  The appellant then submitted a claim of 
entitlement to service connection for hypertension in 
November 1998.  In July 1999, the RO granted service 
connection for hypertension and assigned thereto a 
noncompensable rating. The RO found that the appellant's 
service connection claim for hypertension should have been 
inferred from the August 4, 1992 claim, thus, the effective 
date for this rating was set as August 4, 1992.  In the March 
2009 supplemental statement of the case, the appellant's 
noncompensable evaluation was increased to 10 percent, 
effective from December 3, 1998.  Herein, the appellant is 
seeking a compensable initial evaluation for hypertension 
from August 4, 1992 to December 2, 1998.  He is also seeking 
an evaluation in excess of 10 percent for hypertension from 
December 3, 1998 to the present.

Under Diagnostic Code 7101, hypertension warrants a 10 
percent evaluation with diastolic pressure predominantly 100 
or more, or systolic pressure predominantly 160 or more, or 
as the minimum evaluation for an individual with a history of 
diastolic pressure predominately 100 or more who requires 
continuous medication for control.  A 20 percent evaluation 
is warranted with diastolic pressure predominantly 110 or 
more or a systolic pressure predominately 200 or more.  38 
C.F.R. § 4.104, Diagnostic Code 7101.

A.	August 4, 1992 to December 2, 1998

Evidence associated with this time period did not include 
blood pressure readings, nor was there an indication that the 
appellant required continuous medication to control his 
hypertension.  As such, the medical evidence of record 
associated with this time period does not demonstrate that 
the appellant's diastolic pressure was predominantly 100 or 
more, or that his systolic pressure was predominantly 160 or 
more, or that he had a history of diastolic pressure 
predominately 100 or more that required continuous medication 
for control.  Id.  Accordingly, the medical evidence of 
record does not show that a compensable initial evaluation is 
warranted for hypertension from August 4, 1992 to December 2, 
1998.  Id.



B.  December 3, 1998 to the Present

From December 3, 1998 to the present, the medical evidence of 
record indicates that the appellant has a history of 
diastolic pressure predominately 100 or more.  After a 
longitudinal review of the appellant's claims file, the Board 
was unable to locate the prescription list relied upon by the 
RO to establish the December 3, 1998 date as the earliest 
date the appellant required continuous medication to control 
his hypertension.  However, the Board will not disturb the 
date established by the RO.  Of the multiple blood pressure 
readings taken between December 3, 1998 and the present, none 
included a diastolic pressure of 110 or more, and none 
included a systolic pressure of 200 or more.  Id.  In fact, 
according to the VA examiner in August 2006, the appellant's 
predominant blood pressure reading was approximately 160/100.  
Further, the most recent blood pressure reading of record was 
dated in March 2008; the appellant's diastolic pressure was 
85, his systolic pressure was 129.  Accordingly, the medical 
evidence of record does not show that an evaluation in excess 
of 10 percent is warranted from December 3, 1998 to the 
present.  Id.

II.  Entitlement to a Compensable Initial Evaluation for 
Esophageal Reflux and Dysmotility

On November 19, 1998, the appellant submitted claims of 
entitlement to service connection for posttraumatic stress 
disorder and hypertension.  In January 1999, the appellant 
submitted an addendum to the November 1998 claims to include 
entitlement to service connection for esophageal reflux and 
dysmotility.  In July 1999, the RO granted service connection 
for this claim and assigned a noncompensable rating thereto, 
effective from November 19, 1998.  Herein the appellant is 
seeking an increased initial rating for his service-connected 
esophageal reflux and dysmotility.

The Rating Schedule does not provide a specific diagnostic 
code for esophageal reflux and dysmotility.  As such, in the 
July 1999 rating decision, the RO evaluated the appellant's 
condition under 38 C.F.R. § 4.114, Diagnostic Code 7399 and 
under 38 C.F.R. § 4.114, Diagnostic Code 7307, hyphenated as 
7399-7307.  Hyphenated diagnostic codes and rating by analogy 
are used when an unlisted disability is at issue.  See 38 
C.F.R. § 4.27 (2008).  The first two digits of the first 
diagnostic code indicate the most closely related body part 
followed by a "99."  Id.  Use of the second diagnostic code 
helps provide further detail regarding the origins of the 
unlisted disability, the bodily functions affected, the 
symptomatology, and anatomical location.  Id.; see Tropf v. 
Nicholson, 20 Vet. App. 17, 321 (2006).  Moreover, the 
diagnostic code following the hyphen is the diagnostic code 
by which the disability is evaluated.  Id.  During the 
pendency of this appeal, the RO also evaluated the 
appellant's esophageal reflux and dysmotility under 38 C.F.R. 
§ 4.114, Diagnostic Code 7399 and 38 U.S.C.A. § 4.114, 
Diagnostic Code 7346, hyphenated as 7399-7346; a 
noncompensable evaluation also resulted.

The Board finds that the appellant's current esophageal 
reflux and dysmotility is most properly evaluated pursuant to 
38 C.F.R. § 4.114, Diagnostic Codes 7399-7346.  See 38 C.F.R. 
§ 4.27 (2008).  According to Diagnostic Code 7346, the 
maximum schedular rating of 60 percent is warranted when 
there are symptoms of pain, vomiting, material weight loss, 
and hematemesis or melena with moderate anemia; or other 
symptom combinations productive of severe impairment of 
health.  A 30 percent rating is warranted when there is 
persistently recurrent epigastric distress with dysphagia, 
pyrosis, and regurgitation, accompanied by substernal or arm 
or shoulder pain, productive of considerable impairment of 
health.  A 10 percent rating is warranted for two or more of 
the symptoms for the 30 percent evaluation of less severity.  
Diagnostic Code 7346 does not include criteria for assigning 
a noncompensable evaluation.  In every instance where the 
Rating Schedule does not provide a noncompensable evaluation, 
a noncompensable evaluation shall be assigned when the 
requirements for a compensable evaluation have not been met.  
38 C.F.R. § 4.31 (2008).

A longitudinal review of his service treatment records 
revealed that, in late 1978, the appellant began exhibiting a 
chronic upset stomach and diarrhea.  Testing accomplished in 
August 1979 produced results that were deemed normal and no 
diagnosis was provided.  As the result of a December 1990 
upper gastrointestinal examination, the diagnosis was 
esophageal reflux and dysmotility.  In March 1991, a 
proctoscopy and barium enema were both normal.  The 
appellant's April 1991 retirement examination included a 
diagnosis of esophageal reflux and dysmotility, which was not 
considered disabling.

In March 1999, the appellant underwent a VA examination to 
determine the presence of a gastrointestinal disorder and, if 
any present, the severity and etiology thereof.  As reported 
by the appellant, his gastrointestinal problems are 
precipitated by stress and/or anxiety.  The appellant further 
reported that he experiences some degree of "reflux" when 
he lies flat in bed.  A head, eyes, ears, nose, and throat 
examination was unremarkable.  His chest was clear to 
auscultation and his heart was regular in rate and rhythm.  
His abdomen was soft, non-tender, non-distended with positive 
bowel sounds, and no organomegaly.  The examiner noted the 
appellant's right inguinal hernia scar, which was described 
as being 10 centimeters long with no evidence of inflammation 
or recurrent hernia.  A biphasic examination of the 
appellant's esophagus demonstrated that the mucosa was 
intact; there was a very small amount of gastroesophageal 
reflux; there was a small hiatal hernia; and there were no 
erosions, ulcerations, or areas of narrowing.  A double 
contrast study of his stomach and duodenum revealed that the 
mucosa, peristalsis, and gastric emptying were unremarkable; 
there were no ulcers or masses; and that there was no 
duodenal ulceration.  Ultimately, the impression was a 
"[s]mall hiatal hernia and very small [gastrointestinal] 
reflux."

VA treatment reports dated from February 1999 to May 2000 
include diagnoses of gastroesophageal reflux disease (GERD) 
and hiatal hernia; however, these treatment reports primarily 
concern ongoing psychiatric evaluations and treatment.  

VA treatment reports dated from May 2000 to February 2002 
demonstrate treatment for GERD, a hiatal hernia, and 
irritable bowel syndrome, which were primarily manifested by 
gas, bloating, nausea, cramping, and abdominal pain.  Among 
these treatment reports, one dated in November 2001 includes 
a diagnosis of "GERD[,] under control," and "resolved 
gastroenteritis."  A treatment report dated in December 2001 
included an impression of "gastrointestinal symptoms of 
psychological origin."

In August 2002, the appellant underwent a second VA 
examination.  As reported by the appellant, he has occasional 
lower abdominal cramping with tenesmus, with no dysphalgia, 
epigastric pain, hematemesis, or melena.  Further, he did not 
have symptoms of reflux or regurgitation.  The appellant 
denied nausea, vomiting, changes in appetite, and significant 
changes in weight.  An esophagram showed normal swallowing 
function and normal esophageal structure, motility, and 
emptying.  Contemporaneous radiological examination of the 
appellant's upper gastrointestinal tract echoed the findings 
of the esophagram while also indicating normal stomach, 
duodenal bulb, and loop; there was no evidence of peptic 
disease or a mass.  The impression was "normal studies."  
After administering a physical examination, the diagnosis was 
"symptoms of irritable bowel with normal upper 
gastrointestinal studies and normal abdominal rectal 
examination."

During the August 2003 Board hearing, the appellant testified 
that his esophageal reflux and dysmotility keeps him awake at 
night and that he experiences bloating, an inability to keep 
food down, cramping, and bouts diarrhea and constipation.  
The appellant did not testify as to the frequency of these 
symptoms.

VA treatment reports dated from February 2004 to February 
2005 include ongoing diagnoses of and treatment for GERD.  
These treatment reports also include a diagnosis of 
dyspepsia.

In August 2006, the appellant underwent a third VA 
examination.  After reviewing the appellant's relevant 
medical history and conducting a physical examination, the 
examiner found:

[The appellant's] exam[ination] at the 
present time reveals a healthy 
individual in no acute distress...He has 
no evidence of anemia...He has[,] on 
abdominal exam[ination,] an obese 
abdomen, but he has no organomegaly, no 
tenderness[,] and bowel sounds are 
normal.

...

As far as the impression of this 
individual, I do not feel that he needs 
any further diagnostic studies.  The 
[appellant] has had a recent upper 
endoscopy...which shows a completely 
normal study without any evidence of 
esophagitis or gastritis.  With regard 
to the esophageal dysmotility, he has 
had recent upper [gastrointestinal] 
[sic], which shows no evidence of any 
dysmotility.  He may have minimal 
esophageal reflux, but that in no way is 
his major symptom and it is controlled 
with the Prevacid.  His major symptom 
from a gastrointestinal standpoint is 
just epigastric burning and also 
occasional lower burning of his abdomen, 
and this is almost always associated 
with stress.

...

The final impression on this gentleman 
is that he has mainly symptoms of 
irritable bowel syndrome, which are 
triggered by stress, and he has no 
significant evidence for any organic 
problem of significant gastroesophageal 
reflux disease and he has no evidence 
for any serious gastric disorder of a 
gastritis [sic]. 

A treatment report dated in May 2007 indicated that the 
appellant had been hospitalized "secondary to 
gastrointestinal problems (and threats of suicide)."  
Although the appellant reported "doing better," he 
complained of "coughing" problems, some pain in his left 
shoulder, left arm, and right wrist.  No diagnosis relevant 
to an esophageal or digestive disorder was provided, nor was 
an etiological opinion provided concerning the reported 
symptoms.

In a treatment report dated in August 2007 it was noted that 
the appellant complained of nausea.  It was determined that 
this nausea was not likely due to an organic cause.  Also in 
August 2007, the appellant was seen at an urgent care center 
and in an emergency room within a two-day span presenting 
with symptoms of generalized weakness, nausea, and dizziness 
with unknown etiologies.  While at the emergency room, the 
appellant reported that abdominal cramping wakes him up at 
night, but that he gets good sleep and that his appetite has 
been good.  Although it was noted that he had a history of 
GERD, none of the reported symptoms were attributed to GERD 
or any other relevant digestive or esophageal disorder.  An 
abdominal examination was deemed "benign."  

VA treatment reports dated after August 2007 primarily 
concern ongoing treatment for the appellant's service-
connected posttraumatic stress disorder.  These treatment 
reports also include ongoing complaints of nausea and 
occasional complaints of gastrointestinal distress; however, 
the etiology of these symptoms is not provided.

The evidence of record is not supportive of a finding that 
the appellant's service-connected esophageal reflux and 
dysmotility is manifested by a less severe version of two or 
more of the following symptoms:  persistently recurrent 
epigastric distress with dysphagia, pyrosis, and 
regurgitation, accompanied by substernal or arm or shoulder 
pain, productive of considerable impairment of health.  
38 C.F.R. § 4.114, Diagnostic Code 7346.  Moreover, the 
evidence of record is not supportive of a finding that the 
appellant's service-connected esophageal reflux and 
dysmotility is manifested by pain, vomiting, material weight 
loss, and hematemesis or melena with moderate anemia; or 
other symptom combinations productive of severe impairment of 
health.  Id.  As such, the Board finds that a compensable 
initial evaluation for the appellant's service-connected 
esophageal reflux and dysmotility is not warranted.

The Board considered whether staged ratings were appropriate 
in the present case; however, the Board finds that there is 
no competent evidence that the appellant's esophageal reflux 
and dysmotility has increased in severity during this appeal.  
As such, a staged rating is unnecessary.  See Fenderson, 12 
Vet. App. at 126.

III.  Extraschedular Evaluation

Generally, evaluating a disability using either the 
corresponding or analogous diagnostic codes contained in the 
Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 
(2008).  However, because the ratings are averages, it 
follows that an assigned rating may not completely account 
for each individual appellant's circumstance, but 
nevertheless would still be adequate to address the average 
impairment in earning capacity caused by disability.  
However, in exceptional cases where the rating is inadequate, 
it may be appropriate to assign an extraschedular rating.  
38 C.F.R. § 3.321(b) (2008).

The threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate, a task performed either by the RO or the Board.  
Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008); see 
also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) 
("[R]ating [S]chedule will apply unless there are 
'exceptional or unusual' factors which render application of 
the schedule impractical.").  Therefore, initially, there 
must be a comparison between the level of severity and 
symptomatology of the appellant's service-connected 
disability with the established criteria found in the Rating 
Schedule for that disability.  Thun, 22 Vet. App. at 115.  If 
the criteria reasonably describe the appellant's disability 
level and symptomatology, then the appellant's disability 
picture is contemplated by the Rating Schedule, the assigned 
schedular evaluation is, therefore, adequate, and no referral 
is required.  See VAOPGCPREC 6-96; 61 Fed. Reg. 66749 (1996) 
(when service-connected disability affects employment "in 
ways not contemplated by the rating schedule[,]" § 
3.321(b)(1) is applicable).  

With respect to the appellant's service-connected 
hypertension, the Board finds that the appellant's disability 
picture is not so unusual or exceptional in nature as to 
render the noncompensable evaluation from August 4, 1992 to 
December 2, 1998, or the 10 percent for hypertension, from 
December 3, 1998 to the present, inadequate.  The appellant's 
hypertension is evaluated as a disorder of the arteries and 
veins pursuant to 38 C.F.R. § 4.104, Diagnostic Code 7101, 
the criteria of which is found by the Board to specifically 
contemplate the level of occupational and social impairment 
caused by his disability.  Id.  

From August 4, 1992 to December 2, 1998, the evidence of 
record did not demonstrate that the appellant's hypertension 
was marked by diastolic pressure readings predominantly 100 
or more, systolic pressure readings predominantly 160 or 
more, or that he had a history of diastolic pressure readings 
predominately 100 or more that required continuous medication 
for control.   When comparing this disability picture with 
the symptoms contemplated by the Rating Schedule, the Board 
finds that the appellant's symptoms are congruent with the 
disability picture represented by a noncompensable evaluation 
from August 4, 1992 to December 2, 1998, for hypertension.  A 
rating in excess of a noncompensable evaluation is provided 
for certain manifestations of hypertension, but the medical 
evidence demonstrates that those manifestations are not 
present in this case.  The criteria for a noncompensable 
evaluation reasonably describe the appellant's disability 
level and symptomatology from August 4, 1992 to December 2, 
1998 and, therefore, a schedular evaluation is adequate and 
no referral is required.  See 38 C.F.R. § 4.104, Diagnostic 
Code 7101; see also VAOPGCPREC 6-96; 61 Fed. Reg. 66749 
(1996).  

From December 3, 1998 to the present, the evidence of record 
demonstrated that the appellant has a history of diastolic 
pressure predominately 100 or more and requires continuous 
medication for control.  However, of the multiple blood 
pressure readings taken between December 3, 1998 and the 
present, none included a diastolic pressure of 110 or more, 
and none included a systolic pressure of 200 or more.   When 
comparing this disability picture with the symptoms 
contemplated by the Rating Schedule, the Board finds that the 
appellant's symptoms are congruent with the disability 
picture represented by a 10 percent rating from December 3, 
1998 to the present, for hypertension.  A rating in excess of 
a 10 percent rating evaluation is provided for certain 
manifestations of hypertension, but the medical evidence 
demonstrates that those manifestations are not present in 
this case.  The criteria for a 10 percent rating reasonably 
describe the appellant's disability level and symptomatology 
from December 3, 1998 to the present and, therefore, a 
schedular evaluation is adequate and no referral is required.  
See 38 C.F.R. § 4.104, Diagnostic Code 7101; see also 
VAOPGCPREC 6-96; 61 Fed. Reg. 66749 (1996).  

Thus, with respect to both periods of time, the Board finds 
that the appellant's disability picture cannot be 
characterized as an exceptional case so as to render the 
schedular evaluations inadequate.  The threshold 
determination for a referral for extraschedular consideration 
was not met for either time period and, consequently, the 
Board finds that the appellant is not entitled to referral 
for an extraschedular rating.  Thun, 22 Vet. App. at 115.

With respect to the appellant's service-connected esophageal 
reflux and dysmotility, the Board finds that the appellant's 
disability picture is not so unusual or exceptional in nature 
as to render the noncompensable evaluation inadequate.  The 
appellant's esophageal reflux and dysmotility is evaluated as 
a digestive system disorder pursuant to 38 C.F.R. § 4.114, 
Diagnostic Code 7346, the criteria of which is found by the 
Board to specifically contemplate the level of occupational 
and social impairment caused by his disability.  Id.  

As demonstrated by the evidence of record, the appellant's 
esophageal reflux and dysmotility is marked by very small 
gastroesophageal reflux, epigastric burning, and occasional 
burning in the lower abdomen.   When comparing this 
disability picture with the symptoms contemplated by the 
Rating Schedule, the Board finds that the appellant's 
symptoms are congruent with the disability picture 
represented by a noncompensable evaluation.  A rating in 
excess of a noncompensable evaluation is provided for certain 
manifestations of esophageal reflux and dysmotility, but the 
medical evidence demonstrates that those manifestations are 
not present in this case.  Although the Rating Schedule does 
not contain criteria for a noncompensable evaluation, the 
manifestations of the appellant's esophageal reflux and 
dysmotility are not severe enough to rise to a compensable 
level.  As such, a noncompensable evaluation reasonably 
contemplates the appellant's disability level and 
symptomatology and, therefore, a schedular evaluation is 
adequate and no referral is required.  See 38 C.F.R. § 4.114, 
Diagnostic Code 7319; see also VAOPGCPREC 6-96; 61 Fed. Reg. 
66749 (1996).  Thus, based on the evidence of record, the 
Board finds that the appellant's disability picture cannot be 
characterized as an exceptional case, so as to render the 
schedular evaluation inadequate.  The threshold determination 
for a referral for extraschedular consideration was not met 
and, consequently, the Board finds that the appellant is not 
entitled to referral for an extraschedular rating.  Thun, 22 
Vet. App. at 115.

Finally, in reaching these decisions the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against each of the claims at issue 
herein, the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

A compensable initial evaluation for hypertension, from 
August 4, 1992 to December 2, 1998, is denied.

An evaluation in excess of 10 percent for hypertension, from 
December 3, 1998 to the present, is denied.

A compensable initial evaluation for esophageal reflux and 
dysmotility is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


